  Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 1 of 39




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Mrs. Zoila Bonilla-Paul
240 S. New Street
Nazareth, Pa. 18064
                 Plaintiff                         CML ACTION No. 19-CV-04079
          V.
                                                    JURY TRIAL DEMANDED
Walmart, Inc. f/k/a Wal-Mart Stores, Inc.
a/d/b/a WalmartSupercenter #2252 1675South
Christopher Columbus Boulevard
Philadelphia, Pa. 19148; and,                     Honorable   Edward G. Smith
3722 East Nazareth Road, Easton,
Pa. 18045; and 702 SW 8t11 Street,
Bentonville, AR 72716 c/o The Corporation Trust Company
Corporation Trust Center,
1209 Orange Street Wilmington, DE 19801
And
Wal-Mart Stores East, LLC f/k/a
Wal-Mart Stores East, Inc.
1675South Christopher Columbus Boulevard Philadelphia,
Pa.19148;and,3722EastNazarethHwy. Easton,Pa.18045;
                                                                             FILED
and, 702 SW 8th Street
Bentonville, AR 72716; and                                                   SEP 3 0 2019
c/o The Corporation Trust Company Corporation                             KATEBARJ<i
Trust Center, 1209 Orange Street Wilmington, DE                        BY.          MAN, Clerk
19801                                                                    -----Dep. Clerk
And
Wal-Mart Stores East, L.P.
1675South Christopher Columbus Boulevard
Philadelphia, Pa. 19148; and,
3722 East Nazareth Road, Easton,
Pa. 18045; and 702 SW 8tb Street,
Bentonvi!Ie, AR 72716 c/o The Corporation Trust Company
Corporation Trust Center,
1209 Orange Street Wilmington, DE 19801
And
WSE Mana:ement, LLC
1675South Christopher Columbus Boulevard
Philadelphia, Pa. 19148; and,
3722 East Nazareth Road, Easton,
Pa. 18045; and 702 SW 8"' Street, Bentonville, AR 72716 c/o
The Corporation Trust Company
Corporation Trust Center, 1209 Orange Street
Wilmington, DE 19801
And
Wal-Mart Associates, Inc.
l 675South Christopher Columbus Boulevard
Philadelphia, Pa. 19148; and,
3722 East Nazareth Road, Easton,
Pa. 18045; and 702 SW g1h Street, Bentonville, AR 72716 c/o
The Corporation Trust Company
Corporation Trust Center, 1209 Orange Street
Wilmington, DE 19801; and,
c/o The Corporation Service Company
                                                       1
,.      Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 2 of 39




      2711 Centerville Road, Suite 400
      Wilmington, DE 19801
      Aad
      Wal-Mart Real Estate Business Trust
      I 675South Christopher Columbus Boulevard
      Philadelphia, Pa. 19148; and,
      3722 East Naz.areth Road, Easton,
      Pa. 18045; and 702 SW 8th Street,
      Bentonville, AR 72716 c/o The Corporation Trust Company,
      Corporation Trust Center,
      1209 Orange Street Wilmington, DE 1980 I
      And
      Wal-Mart Property Co.
      1675South Christopher Columbus Boulevard
      Philadelphia, Pa. 19148; and,
      3722 East Nazareth Road, Easton,
      Pa. 18045; and 702 SW 8th Street, Bentonville, AR 72716 c/o
      The Corporation Trust Company
      Corporation Trust Center, 1209 Orange Street
      Wilmington, DE 19801
      And
      WSE Investment, LLC
      I 675South Christopher Columbus Boulevard
      Philadelphia, Pa. 19148; and,
      3722 East Naz.areth Road, Easton,
      Pa. 18045; and 702 SW 8th Street, Bentonville, AR 72716 c/o
      The Corporation Trust Company
      Corporation Trust Center, 1209 Orange Street
      Wilmington, DE 19801
      And
      JohnDoeNo.1-3
       c/o Walmartlnc. f/k/a Wal-Mart Stores, Inc.
      3722 Nazareth Road,
       Easton, Pa. 18045
      c/o Wal-Mart Associates, Inc.
      3722 Nazareth Road
      Easton, Pa 18045
      c/o Wal-Mart Stores East,
      LP
      3722 Nazareth Road
      Easton, Pa. 18045
      c/o Walmart Super Store
      3722 Nazareth Road
      Easton, Pa. 18045


                                Defendants


                             FIRST AMENDED COMPLAINT- CIVIL ACTION
                                         2S- Slip and Fall

             Plaintiff Zoila Bonilla-Paul, by and through her attorney, in response to Defendants motion

     under Red. R. Civ. P. 12(b)(6) timely files this First Amended Complaint without waving the issue

                                                             2
,,      Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 3 of 39




     ofjurisdiction and venue and avers the following:

            Precis to First Amended Complaint:

            Defense Counsels do not represent John Does 1,2,3, whose identities and locations are

     known to counsels and other Walmart Defendants. (Exhibit 1: Email- even though in their

     "Entrance of Appearance" in Philadelphia Court of Common Pleas they did not make this

     distinction in representation between John Does 1, 2, 3, and the other Walmart Defendants

     (Exhibit 2: Entrance of Appearance in Philadelphia); and, to date they have never officially

     amended the entrance of appearance. In Plaintiff's Complaint, John Doe 1, 2, 3 are named along

     with the other corporate and business Defendants; they are collectively referred to as "Walmart

     Defendants" (Exhibit 4: paragraph 13 from the Complaint).

            Since Defense Counsels do not represent all persons named as "Walmart Defendants", it

     was improper of them to represent to the Court in the Certifications to the Notice of Removal

     {Exhibit 5: Certification of Service for Notice to Remove) and that of the 12(b)(6) motion that

     they were filing these pleadings on behalf of all "Walmart Defendants".

            Because John Does 1,2,3 are not represented by Defense counsels, Plaintiff has had to send

     pleadings to them separately at the places of employment where their identities are known.

     (Exhibit 3: original Certificate of Service of Complaint)

            These John Does 1,2,3 have not entered their appearance prose. Separate legal counsels

     have not entered an appearance on their behalf. These John Doe defendants are known to other

     Walmart Defendants and their Counsels because John Does 1 and 2 are on the Walmart store video

     surveillance tapes prior to and after the accident, and must also be listed on the standard Walmart

     incident report. Furthermore, their addresses are known in their personnel files. All of these

     videos, documents, and information have been deliberately, willfully and wantonly concealed,

     hidden, and withheld from Plaintiff. John Doe 3 is the regional manager whose identity and

                                                       3
    Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 4 of 39




address is known to other Walmart defendants.

       These John Does 1,2,3, have not agreed prose or through legal counsel to the filing of

the Notice of Removal in the instant case to Federal Court. The Honorable Court under 28 U.S.C.

1446 (bX2)(A) requires that "all defendants" agree to plead for Removal in order for it to be valid

and considered by the Court. All Defendants have not agreed; therefore, the Removal was

improper and the case, respectfully, the instant case must be Remanded immediately.

        Likewise Defendants John Does l, 2, 3, did not agree to the 12(b)(6) motion filed by other

Walmart Defendants. The pleading has a fatal defective; a defect which, respectfully, requires it

to be immediately dismissed sua sponte with prejudice.

        Other Walmart Defendants and Defense Counsels cannot deliberately, willfully, and

wantonly refuse to answer Plaintiffs informal and formal discovery requests concerning the

identifies and addresses of their own employees John Does 1,2,3. They persist in bad faith to

conceal, hide, and withhold from Plaintiff the surveillance videos, incident reports, as well as

identities and addresses of John Does. Then, despite knowing who the John Does are, the other

Walmart Defendants and their counsel never informed them of the fact that pleadings directly

involving them were being filed; and they did this in order to improperly and artificially create

"Diversity of Jurisdiction", and remove them from the case.

        By and through their bad faith, Walmart Defendants are incurably prejudicing and

irreparably harming Plaintiff in the investigation, preparation, and presentation of her claims.

       The Honorable Court has inherent judicial power to act sua sponte. Respectfully, the Court

may, and ought to, exercise that power to promptly remedy this miscarriage ofjustice by

dismissing the pleadings of Defendants and immediately issuing an Order to Remand the instant

case back to Philadelphia - where there is already a Case Management Order for an expedited trial

that was request by other Walmart Defendants through their Counsel, and, of course, relinquish

                                                  4
    Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 5 of 39




jurisdiction.

        Plaintiff further avers:

          1.      Plaintiff, Mrs. Zoila Bonilla Paul is an adult citizen of the Commonwealth of

 Pennsylvania living at 240 S. New Street, Nazareth Pa. 18064; a lawsuit in this matter was filed by writ

 ofsummons.

         2.       At all relevant times John Doe l, 2, 3 were employees, and/or supervisors, and/ or

 managers and/or assistant managers and/or associates who have been employed by Walmart, Inc. (more

 properly Walmart Inc.) [herein after "Walmart''], and/or Wal-Mart Associates, Inc. and/or Wal-Mart

 Stores East, LLC. and/or Wal-Mart Stores, LP, and other Walmart Defendants listed herein at Walmart

 Super Store #2252.

         3.        At all relevant the times in the instant case John Does 1, 2, 3, acted negligently so as to

 inflict hann on Plaintiff while they were working in their capacity as employees, supervisors, managers,

 assistant managers and/or associates in furtherance of their employment and employers at Walmart and co-

 defendants.

         4.       Plaintiffs in their Motion for Pre --Complaint discovery did allege serious negligent acts on

 actions on the part of John Doe I, 2, and 3. In the original complaint there was a typographical error so that

 it read that John Doe 1,2,3 were sued not in their individual capacity, but as agents ofWalmart which they

 are.

         5.       After Plaintiff's motion for pre-trial discovery was denied, Plaintiff formally requested

 discovery of the names and addresses of the persons directly inv9lved at the time of the accident - John

 Does I, 2, and 3, all of the video tapes of surveillance (there are multiple cameras that record activity the

 area where Plaintiff fell), and the incident reports ofWalmart Super Store; but, none have yet been

 produced.

         6.       The Philadelphia the Court of Common Pleas issued a Case Management Order on an

 expedited basis at the request of Defense Counsel Jill Fertel, Esq. After the Case Management Order was

 issued, a complaint filed, and formal requests for discovery (which have never been answered), the
                                                        5
   Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 6 of 39




Defendants (other than John Does 1,2,3) filed for Removal to Federal Court even though the Manager of

the store at issue, Ms. Christine Facenda, lives in Philadelphia 4318 Dexter Street. Thus is no Federal Court

jurisdiction based on diversity.

        7.       Plaintiff reasonably believes and avers that other Defendants, John Does 1, 2, and 3 are

domiciled in the Commonwealth of Pennsylvania since they had to get to work every day; and therefore,

because they are citiz.ens of the Commonwealth of Pennsylvania there is no jurisdiction in Federal Court

based on diversity. The Plaintiff's ability to plead more fully has been deliberately, willfully, and wantonly

obstructed by other Walmart Defendants who have not permitted their adjuster or their attorney to disclose

the material, relevant, and admissible evidence of the names and addresses of the John Does known to other

Walmart Defendants and their Counsels through the surveillance videos and internal Walmart incident

reports and their human resource records, despite the numerous requests for this information both

informally and formally by Plaintiff. Ms. Christine Facenda , who did not properly implement policies and

procedures or supervise works, resides in Philadelphia, Pennsylvania; her name appears as manager of the

Walmart Super Store on the receipt given to Plaintiff at the time of her purchases just prior to the accident.

        8.       Other Walmart Defendants and their legal counsels and other agents are in exclusive

possession and control of a video surveillance tapes which identify these John Doe defendants, and of

Walmart incident reports which names these John Doe Defendants and human resource records which

document their addresses. They are deliberately withholding all of this this infonnation in bad wth in order

to incurably prejudice and irreparably harm Plaintiff in the investigation, preparation, and presentation of

her claims, and to create a bad faith ground for arguing diversity of jurisdiction.

        9.       If John Doe Defendants did not live in the Commonwealth of Pennsylvania, other

Walmart Defendants would have revealed their names and addresses as being outside the Commonwealth

of Pennsylvania in order to satisfy the Diversity requirement for Federal jurisdiction.

         10.     Walmart, Inc. (more properly Walmart Inc.) is a Delaware Corporation a/d/b/a, f/k/a

Wal-Mart Stores, Inc. It is a publicly held corporation that has no parent company and owns 10% or

more of its own stock. Hereinafter "Walmart". Walmart' s principal place of business and home office

                                                       6
  Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 7 of 39




is located at 702 S.W. 8th Street in Bentonville, Arkansas 72716. It is the parent corporation of Wal-

Mart Stores East LP which directly owns, operates, and controls numerous store locations in

Philadelphia County, including but not limited to: 1675 S. Christopher Columbus Blvd.

Philadelphia Pa. 19148,2200 Wheatsheaf, Lane Philadelphia Pa. 19137, 9745 Roosevelt Blvd. Ste.

A, Philadelphia, Pa. 19114; 4600 Roosevelt Blvd Bldg. G, Philadelphia Pa. 19124; 4301 Byberry

Road, Philadelphia Pa. 19154 - as well as the Wahnart Super Store located at 3722 Naz.areth Road,

Easton, Pa. 18045.

         11.     Walmart is the sole member of Wal-Mart Stores East LLC f/k/a Wal-Mart Stores East,

Inc. (A typographical error in the original pleading caused this entity to be mistakenly listed as Wal-

Mart Stores East LLC f/k/a Wal-Mart Stores, Inc. LP. and Wal-Mart Stores East, Inc. to be listed as a

separate entity - Plaintiff has corrected that typographical error in the instant caption, and will seek a

stipulation from Defendants as to the correctness of the name). Wal-Mart Stores East LLC fi'k/a Wal-Mart

Stores East, Inc. (principal place of business and home office is located at 702 S.W. 8th Street in

Bentonville, Arkansas 72716. Defense Counsel has claimed on behalf of the clients she represents that

this entity is not in any case involved in the negligent events which lead to the serious hann inflicted on

Plaintiff.


         12.     Wal-Mart Real Estate Business Trust is a Delaware real estate business trust which is

an indirectly, wholly-owned subsidiary of Wal-Mart Stores, Inc. with its principal place of business and

home office is located at 702 S.W. 8th Street in Bentonville, Arkansas 72716. Walmart is the parent

corporation and own I 0% or more of its stock.

       13.      Wal-Mart Property Company is the direct parent company of Wal-Mart Real Estate

Business Trust and its principal place of business and home office is located at 702 S.W. gth Street in

Bentonville, Arkansas 72716.

       14.      The direct parent of Wal-Mart Property Company is Wal-Mart Stores East, L.P. and its

principal place of business and home office is located at 702 S.W. gth Street in Bentonville, Arkansas
                                                      7
.,.     Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 8 of 39




      72716.

                15.   Wal-Mart Stores East L.P. is a Delaware limited partnership, of which WSE

      Management, LLC is the general partner, and WSE Investment, LLC is the limited partner; its

      principal place of business and home corporate headquarters is located at 702 8th Street in

      Bentonville, Arkansas. The parent corporation of Wal-Mart Stores East LP is Walmart which owns

      100/o or more of its stock.

                16.   Toe sole member of WSE Management, LLC and WSE Investment, LLC is Wal-Mart

      Stores East, LLC t7k/a Wal-Mart Stores East, Inc., an Arkansas limited liability company whose sole

      member is Walmart Inc. with its principal place of business in Bentonville, Arkansas.

                17.   Walmart is the parent corporation of WSE Management and owns 10% or more of its

      shares.

                18.   Walmart is the parent corporation of WSE Investment LLC and owns 10% of more its

      shares.

                19.   Toe sole member of Wal-Mart Stores, LLC. is Walmart Inc. t7k/a Wal-Mart Stores,

      Inc. with its principal place of business and office in Bentonville, Arkansas.

                20. Wal-Mart Associates, Inc. is a Delaware corporation and a wholly-own subsidiary of

      Walmart, Inc. (more properly, Walmart Inc.) f/k/a Wal-Mart Stores, Inc. which provides services and

      employment related to all Walmart employees/associates. Its principal place of business and home office

      is in Bentonville, Arkansas. The parent corporation of Wal-Mart Associates, Inc. is Walmart Inc. which

      owns 10% or more of its stock.

                21. The above listed Walmart corporate and company Defendants are a collection of business

      entities, organizations, and/or companies, and/or corporations, and/or other business entity, and/or

      persons that control, and/or own, and/or lease, and/or maintain, and/or operate, and/or conduct business

      in multiple locations     within the Commonwealth of Pennsylvania including numerous locations in

      Philadelphia County one at 1675 S. Christopher Columbus Blvd. Philadelphia Pa. 19148,2200

      Wheatsheaf, Lane Philadelphia Pa. 19137, 9745 Roosevelt Blvd. Ste. A, Philadelphia, Pa. 19114;

                                                           8
  Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 9 of 39




4600 Roosevelt Blvd Bldg. G, Philadelphia Pa. 19124; 4301 Byberry Road, Philadelphia Pa. 19154 -

as well as Walmart's location in 3722 Nazareth Road, Easton, Pa. 18045. Plaintiff cannot plead more

specifically because Defendants have in bad faith willfully and wantonly obstructed access to the store's

incident report and the surveillance video tape and adamantly and intractable refused to answer any of the

discovery requested by Plaintiff both informally and formally with regard to John Does 1, 2, 3.

John Doe 3, a regional manager, is responsible for the supervision of, and fonnation, and

implementation of policies and procedures that are designed to protect the public in all of these stores

named above.

        22.    John Doe Numbers 1, 2, 3 are affiliates, and/or managers/ and/ or assistant managers

and/or associates and /or agents, business partners, employees ofWalmart Defendants, Wal-Mart Stores

East LP. Walmart Inc., f/k/a/ Wall--Mart Stores, Inc. and/or a/d/k/a/, a/k/a/ Walmart Super Center

#2252 and/or Wal-Mart Associates, Inc. and/or other Walmart Defendants. Herein after all the above

Defendants including, but not limited to, John Doe 1,2, 3, shall be referred to collectively hereinafter

as the "Walmart Defendants."

        23.       Plaintiff was 7 months pregnant at the time of the fall. The accident at issue in the case

occurred on 6/l 0/17 at the Wal-Mart Supercenter # 2252 located at 3722 East Nazareth Road, Easton Pa.

18045. Walmart.

        24.       Plaintiffs aver that Defendants have not produced the surveillance video recordings

because they have been spoliated them through editing/ redacting/ and/or by other means in order to

incurably prejudice and irreparably harm Plaintiff in the investigation, preparation, and presentation of

her claims. Defense Counsel Fertel, Esq. has stated that she has seen the video tape of the slip and fall,

but, apparently, has not been authorized Walmart Defendants to release the tape to Plaintiff despite the

fonnal discovezy requests of Plaintiff.

        25.     At all relevant times the Walmart Defendants acted through their agents, whether they

be affiliates, corporate officers, and/or employees/associates, and/or servants, and/or agents- actual,

ostensible, or apparent agents of each other such that the liability of imposing acts and/or omissions

                                                      9
  Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 10 of 39




 committed by each and any Walmart Defendants including, but not limited to, John Does 1,2, 3

 imposes liability on all the other Walmart Defendants under the doctrines of respondent superior,

 vicarious liability, agency, - actual, and/or apparent, and/or ostensible, and/or implied; and/or master-

 servant relationship.

          26.     At all material times herein, the Walmart Defendants employed as its affiliates, agents,

 whether actual, ostensible, or apparent, and/or its officers, employees/associates, servants, members

 and/or assigns, and/or controlled and/or regulated same in some fashion such that any of their actions

 perfonned or omissions made in furtherance of its business, imposes liability upon each of the other

 "Walmart Defendants" under the doctrines ofrespondent superior, vicarious liability, agency (actual,

 and/or implicit, and/or apparent, and/or ostensible, and/or implied), and/or master-servant relationship.

27.               This case was originally filed in The Court of Common Pleas Philadelphia County

Pennsylvania No. May Term. No 001056 where the Walmart manager lives and where Walmart

corporate and company Defendants continuously do business in numerous locations: e.g. numerous

locations in Philadelphia County one at 1675 S. Christopher Columbus Blvd. Philadelphia Pa.

19148,2200 Wheatsheaf: Lane Philadelphia Pa. 19137, 9745 Roosevelt Blvd. Ste. A, Philadelphia,

Pa. 19114; 4600 Roosevelt Blvd Bldg. G, Philadelphia Pa. 19124; 4301 Byberry Road, Philadelphia

Pa. 19154.

28.               Pleadings, motions, and Court rulings and Orders were made in Philadelphia and

Defendants' legal counsel requested that the case to be listed on the expedited trial list which was granted

by the Court; and the Court. issued a Case Management Order on the expedited track.

29.               Sometime after receiving the Philadelphia Case Management Order for an

expedited trial, Walmart corporate and company Defendants filed to Remove the case to Federal

Court without notifying John Does 1,2,3 whose names and address are known to Walmart

corporate Defendants and Defense Counsels.

30.                There is   in PCDS9D@W jurisdiction over Walmart Defendants, including but not
limited to, its numerous entities described above which own, control, maintain stores and/or regularly

                                                      10
,,      Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 11 of 39




     conducts business, operates stores, and/or employs individuals within the City of Philadelphia and

     Commonwealth of Pennsylvania. Defendants are claiming diversity of Jurisdiction but will not produce to

     Plaintiffs the names,and addresses of the John Doe 1, 2, 3, employees Walmart corporate and company

     Defendants that were involved in the slip and fall incident with Plaintiff despite numerous requests both

     informal and formal. Defendants are engaging in stonewalling in order to create a diversity of jurisdiction.

     Some John Doe Defendants may also live in Philadelphia and this is the reason that their names and

     addresses are being hidden from Plaintiff.

     31.                Jurisdiction is not based in the District Court for the F..astem District of Pennsylvania as

     the requirement for diversity of citizenship does not exist. John Doe Defendants I or 2 or 3 are domiciled

     in Pennsylvania and the Plaintiff is domiciled in Pennsylvania; therefore, the Federal District Court does

     not have original jurisdiction in this matter.   Moreover, the Super Store Manager at the time of the

     incident is domiciled in Philadelphia; and Walmart corporate and company Defendants continuously do

     business in numerous locations: e.g. numerous locations in Philadelphia County one at 1675 S.

     Christopher Columbus Blvd. Philadelphia Pa. 19148,2200 Wheatsheaf, Lane Philadelphia Pa.

     19137, 9745 Roosevelt Blvd. Ste. A, Philadelphia, Pa 19114; 4600 Roosevelt Blvd Bldg. G,

     Philadelphia Pa 19124; 4301 Byberry Road, Philadelphia Pa. 19154.

      32.                Jurisdiction over Walmart Defendants in the Philadelphia Court of common Pleas is also

      authorized by the Pennsylvania Long Arm statute        42 Pa, CS A. Sec, 5322 and/or is based on its own
      significant contacts within this Commonwealth and with the city of Philadelphia which include, but are not

      limited, a history of doing business, and advertising and/or employing personnel in Philadelphia County,

      Pennsylvania.

      33.                Venue is proper in Philadelphia County pursuant to Pa. R.Civ. P. 1006 which sates in

      pertinent part that a claim may be brought in the county in which the cause of action arose, or in any

      other county authorized by law.

      34.                Pursuant to Pa. R. Civ. P. 2179(a)(2) venue lies where a corporation or similar entity

      regularly conducts business. The "Walmart Defendants" regularly conduct business in Philadelphia

                                                             11
   Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 12 of 39




 County Penmylvania. The Defendants in a prior case        £Jesus Ramos et aLy. Wal-Mart Storm, Inc.
 ~hiladelphia Court of Common Pleas, December, 2015, No. 003065 involving an incident at

 the very same Walmart location (Superstore #2252) as in the instant case 1 i k e w i s e petitioned to

 remove plaintiffs' case from Philadelphia to Federal Court.

 35.                 The Federal Judge in Lehigh County granted Plaintiffs' Motion to Remand, and

 remanded the case back to Philadelphia (fhe Court may take judicial notice of the Order of Judge

 Joseph R. Leeson, Jr.).

 36.               Defendants, having been remanded, then sought to remove the Harnos case to a county

 outside of Philadelphia on the grounds offorum non-conveniens; Defendants were denied this move by

 the Honorable Court (Court Order of Philadelphia Judge Younge who since then become part of

 the judiciary in the U.S. Court for Eastern District of Pennsylvania).



        37.        On or about 6/ 10/17, Plaintiff Zoila Bonilla Paul was shopping in the Defendants'

Walmart Super Store # 2252 which at all material and relevant times therein was open to the public for

business.

        38.      At all material and relevant times herein, Plaintiff was a business invitee of the Walmart

Defendants and was owed the highest duty of care by Defendant.

        39.      At all relevant and material times herein, Walmart Defendants were on actual notice and/or

constructive notice and/or knew and/or should have known that there was a clear, translucent, slippery,

liquid substance laying on the smooth, hard floor of their store and that it created an unreasonably

dangerous condition for their business invitees and it was of such a nature that they could anticipate that the

business invite would not recognize it and would fail to protect herself against it.

        40.     At all material and relevant time herein, Walmart Defendants by and through its agents,

supervisors, staff and/or employees either created or caused the clear, translucent, slippery, liquid to come

onto and remain on the floor, or could have discovered through reasonably inspections and/or did in fact do



                                                      12
   Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 13 of 39




so since John Doe 1 informed Plaintiff that he had requested John Doe 2 to clean up the liquid prior to her

slipping and falling, but John Doe 2 had not done so.

            41.   This clear, translucent, slippery, liquid substance on the hard smooth floor created an

unreasonably dangerous condition on the floor which was created by the store employees, and/or lack of

supervision of and/or by Walmart Defendants .

            42.   Defendants failed to properly and timely warn Plaintiff about this condition, and/or put up a

sign or cone warning of a wet floor, and/or barricade to prevent business invitees, including Plaintiff, from

walking in the area where the clear spilt, clear, slippery liquid was on the hard smooth surface of the floor,

and/or clean and/or mop up the floor in order to make it safe.

            43.   At all material and relevant times herein, Walmart Defendants by and through its agents,

supervisors, staff and/or employees failed to mop and/or otherwise clean up the floor and/or properly

supervise the process of cleaning up the liquid to ensure that the remediation of the danger to Plaintiff was

completed in a timely and proper manner even after said agents, employees and/or staff were given

instructions to clean the floor up prior to the accident involving the pregnant Plaintiff.

            44.   At the time, Plaintiff did not see or hear anyone around her drop or spill water and/ or any

other transparent and/or clear liquid on the floor.

            45.   Plaintiff was not warned of the presence of the clear slippery liquid substance by way ofa

warning cone, or sign, or barrier, or verbal warning from an employee, or in any other way prior to her slip

and fall.

            46.   At all material and relevant times herein, Pennsylvania law under the Restatement (Second)

of Torts §343 applied where the duty Defendants is defined inter alia as " ... a possessor of land owes a

duty to protect invitees from foreseeable harm which are known or discoverable by the possessor if he : ( 1)

knows or by the exercise of reasonable care would discover the condition and/or should have realized that it

involved an unreasonable risk ofhann to such invitee; (2) should expect that they will not discover or

realize the danger, or will fail to protect themselves against it; and (3) fails to exercise reasonable care to

protect them from danger.


                                                        13
   Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 14 of 39




         47.     John Does 1 and 2 knew that there was a clear, translucent, liquid substance on the floor

which made the hard smooth polished surface of the floor extremely slippery; hence, the dangerous

condition existed long enough to be discovered by the exercise of reasonable care.

         48.     John Doe 1 knew that the clear, thin, translucent and slippery liquid posed an unreasonable

risk of harm to business invitee, of which Plaintiff was one, and expected that the shoppers, including

Plaintiff, would not realize the danger, and would fail to protect themselves against it; and, therefore,

directed, ordered, commanded John Doe 2 to remediate, mop up, clean up and/or in some way act so as to

protect the business invitees, of which Plaintiff was one, from foreseeable harm.

         49.     At all material times, Plaintiff was a business invitee who was looking where she was

going did not realize the danger and did fail to protect herself against it because the danger was invisible

since the liquid was clear, thin, translucent making floor appear through said liquid as if there was nothing

on it.

         50.     Walmart Defendant did fail to exercise reasonable care to protect Plaintiff against the

danger which was known to John Doe 1 who had instructed John Doe 2 to clean up the liquid prior to

Plaintiff slipping and falling.

         51.     At all material and relevant times herein, Pennsylvania law holds that a possessor of land

who creates the dangerous condition is deemed to be have knowledge of the dangerous condition and to be

on notice of the dangerous condition.

         52.     Plaintiff believes that the presence of the translucent, clear, liquid on the floor had been

created by the possessor of the premises and/or its agents, not by any other customer; and was, in any case,

known to Walmart Defendants prior to her slip and fall. Plaintiff cannot plead with more sufficient

specificity because Walmart Defendants have knowingly, intentionally, willfully, purposefully, wantonly

and maliciously withheld, concealed, hid from Plaintiff the internal Walmart incident reports and all of the

videos from all the cameras focused on that area prior to, during, and after Plaintiff's slip and fall, and have

done so despite numerous requests to produce same. The object of this obstreperous activity on the part of




                                                       14
   Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 15 of 39




Walmart Defendants is to unfairly, incurably prejudice and irreparable harm Plaintiff in the investigation,

preparation, and presentation of her claims.

        53.      After shopping and exiting the self-checkout area, Plaintiff walked along and stepped onto

the area of the smooth, hard floor surface which unknown to her was wet with a slippery, clear, transparent

liquid; there were no signs, no cones, no barrier, no tape, and no employee warning Plaintiff that there was

an invisible, clear, translucent liquid on floor which posed an unreasonable risk of danger to her.

        54.      As a result of stepping on the slippery, translucent liquid on the hard smooth floor wet

floor, the Plaintiff, who was seven months pregnant, suddenly slipped and fell down very rapidly on the

hard floor.

        55.      As a result of crashing to the floor hard while seven months pregnant, Plaintiff suffered

numerous injuries.

        56.      Immediately following her fall, the manager and/or a store employee and /or store associate,

and/or agent, John Doe I, came to the area accompanied by a second John Doe 2, a manager and/or

employee/ and/or associate in training and/or agent, came to the area where Plaintiff was. Plaintiff cannot

plead with more sufficient specificity because Walmart Defendants have knowingly, intentionally, willfully,

purposefully, wantonly and maliciously withheld, concealed, hid from Plaintiff the internal Walmart

incident reports and all of the videos from all the cameras focused on that area prior to, during, and after

Plaintiff's slip and fall, and have done so despite numerous requests to produce same. The object of this

obstreperous activity on the part of Walmart Defendants is to unfairly, incurably prejudice and irreparable

harm Plaintiff in the investigation, preparation, and presentation of her claims.

        57.      Upon seeing the Plaintiff on the floor, a Defendant John Doe 1 the employee, and/or

department supervisor and/or manager and/or assistant manager, of co- Defendants exclaimed to the

Plaintiff in an excited utterance, and made a statement against the Defendants' interest that he had told

someone (believed by Plaintiff to be John Doe 2 who was with him) to mop up, clean up the wet floor prior

to her slipping and falling; but, it had not been done. Plaintiff cannot plead with more sufficient specificity

because Walmart Defendants have knowingly, intentionally, willfully, purposefully, wantonly and


                                                      15
  Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 16 of 39




maliciously withheld, concealed, hid from Plaintiff the internal Walmart incident reports and all of the

videos from all the cameras focused on that area prior to, dwing, and after Plaintiff's slip and fall, and have

done so despite numerous requests to produce same. The object of this obstreperous activity on the part of

Walmart Defendants is to unfairly, incurably prejudice and irreparable harm Plaintiff in the investigation,

preparation, and presentation of her claims.

        58.      Defendant John Doe 1 who knew of the clear slippery liquid on the floor, though ordering

another John Doe 2 to clean up the spill, did himself fail inter alia to cordon off the area, or put out

warning signs, or have another employee direct shoppers away from the area, or put something down on the

floor to prevent a customer from slipping and falling; and he failed to supervise the clean up to make sure

the floor was cleaned in a timely manner so that a customer such as Plaintiff did not fall and hurt herself.

        59.      John Doe 2who had been instructed to clean up the clear slippery liquid on the hard, smooth

floor likewise failed inter alla to put out any warning signs, or covering such as a mat, or direct someone

to warn customers, or call someone to bring a mop to the area while he directed customers away from the

liquid, or the floor in a timely manner.

        60.      John Doe 3, a regional manager (either alone or in concert with other Walmart Defendants,

their employees, or agents) was responsible for formulating and/or enforcing the execution of store

policies and procedure, and/or overseeing employees, managers, agents so that dangerous conditions in the

store were remedied either directly or through the conduct of other employees so that the store would

remained safe for business invitees like Plaintiff to shop in, likewise failed inter alia in either creating

and/or formulating a policy and procedure whereby such dangerous conditions as occurred in the case with

Plaintiff would be discovered and remedied in such a time and manner as to preclude danger to the business

invitee such as Plaintiff, and/ or failed to have in place an enforcement mechanism for such policies and

procedmes -all to the great detriment of Plaintiff. The failure of John Doe 3 to supervise and/or make

said policies and procedures and/or to create said enforcement mechanism was also a substantial factor in

the harm that befell Plaintiff.




                                                       16
 Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 17 of 39




         61.     Again, Walmart Defendants have willfully, and wantonly precluded Plaintiff from pleading

more specifically because Walmart Defendants have never given their claims adjuster or defense counsel

permission to respond to the discovery requests of Plaintiff with the names and addresses of John Does

1,2.3 and despite numerous requests have adamantly and in bad faith refused to produce the store

surveillance video tape so that Plaintiff could hear what was said by Defendant John Does and see what was

done prior her slip and fall and afterwards; furthermore, they have not provide the incident report.

         62.     At all material and relevant times herein, Walmart Defendants knew (or should have

known) that there was a dangerous condition on the floor of their store.

         63.     At all material and relevant times herein Walmart Defendants had a duty to maintain the

premises in a reasonably safe condition for the purposes for which the invitation to the business invitee was

extended.

         64.     At all material and relevant times herein, Walmart Defendants bad a duty to use reasonable

care to protect Plaintiff from harm; and they failed to do so which was the proximate cause of harm to

Plaintiff.

         65.     Plaintiff at all material and relevant times was herself not contributorily negligent; nor did

she assume the risk of injury by stepping into, slipping on, and crashing to the floor which was wet with a

clear. transparent, translucent liquid .

         66.     At all material and relevant times herein, Plaintiff was wearing low heeled foot-ware which

had rubber. skid resistant soles.

         67.     At all material and relevant times herein, there were no cordoned off area, or warning signs

or cones or personnel in the area of the wet floor alerting Plaintiff to the danger.

         68.     At all material and relevant times herein, there were no Walmart employees or other

personnel standing in the vicinity of the wet area directing customers away from the dangerous wet

condition on the floor which posed an unreasonable risk of harm to Plaintiff.

         69.     At all relevant and material times herein, Walmart Defendants were on actual notice of the

wet condition and instructed employees to mop or clean it up.


                                                       17
  Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 18 of 39




        70.      Plaintiff was in a great amount of pain and exceedingly anxious and worried about harm to

her unborn baby from her hard crash to the floor.

        71.      Plaintiff could not stand up on her own; eventually was able to get up and leave the store

with help.

        72.      Plaintiff has kept numerous medical appointments for pain management therapy .

        73.      Since the accident, Plaintiff's ability to work has been negatively affected.

        74.      The liability producing acts and/or omissions ofWalmart Defendants were the direct and

proximate cause of the injuries sustained by Plaintiff.

        75.      As a direct and proximate cause of the liability producing acts and/or omissions of all the

Defendants set forth more fully herein, Plaintiff has suffered inter alia injuries to her joints, muscles,

bones, ligaments, nerves and nervous system, and will continue to suffer the effects of these injuries for an

indefinite period of time into the future to her great detriment damage and loss; and, therefore, Plaintiff

makes a claim for these damages and for all other damages which may be recoverable.

        76.    Plaintiff has had to have many medical treatments with significant cost currently in the six

figures by her calculations, and which is ongoing and will continue into the indefinite future.

        77.      As a direct and proximate cause of the liability producing acts and/or omissions of the

Defendant, set forth more fully herein, Plaintiff has suffered inter alia humiliation, embarrassment, the

loss of life's pleasures, loss of the enjoyment oflife, inconvenience, loss of the normal daily activities,

loss of the habits and pursuits she might have had but for her injuries. Plaintiff has suffered these losses and

will continue to suffer these losses for an indefinite period of time into the future to her great detriment,

damage, and loss; and, therefore, Plaintiff makes a claim for these damages and for all other damages which

may be recoverable.

        78.      As a direct and proximate cause of liability producing acts and/or omissions of the

Walmart Defendants set forth more fully herein, Plaintiff has received extensive medical treatment. As a

result, Plaintiff has incurred medical expenses. Plaintiff will continue to incur substantial medical and




                                                       18
 Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 19 of 39




related expenses for an indefinite period of time into the future all to her great detriment damage and loss.

Plaintiff makes a claim for these damages and for all other damages which may be recoverable.

         79.     As a direct and proximate cause ofliability producing acts and/or omissions of the Walmart

Defendants set forth more fully herein, Plaintiff has experienced mental and emotional distress, anxiety,

and psychological injury. Plaintiff has suffered these losses and will continue to suffer these losses for an

indefinite period of time in the future to her great detriment damage and loss; and therefore, Plaintiff makes

a claim for these damages and for all other damages which may be recoverable.

         80.     As a direct and proximate cause of liability producing acts and/or omissions of the

Walmart Defendants set forth more fully herein, Plaintiff has lost earnings and/or a diminution of future

earning potential. Plaintiff has suffered these losses and will continue to suffer these losses for an indefinite

period of time into the future to her great detriment damage and loss; and therefore, Plaintiff makes a claim

for these damages and for all other damages which may be recoverable.

                      COUNT I- NEGLIGENCE AGAINST ALL DEFENDANTS

         81.     Plaintiff incorporates by reference each of the preceding paragraphs of this Complaint I

through 80, as if each were set forth in full below.

         82.     At all relevant and material times herein, Plaintiff was a business invitee of

Walmart Defendants.

         83.     Walmart Defendants owed Plaintiff the highest duty of care to keep its premises in a

reasonably safe, non- dangerous condition and to remove any and all haz.ards conditions in a reasonably

timely manner.

         84.     Wahnart Defendants were on actual notice and/or constructive notice and/or Walmart

Defendants knew and/or should have known that there was a slippery wet area on the floor ofits store

covered with a translucent, clear, slippery, liquid which would cause an unreasonable risk ofhann to

Plaintiff.

         85.     The dangerous condition was caused by Walmart Defendants themselves and/or through its

employees, staff, employees and/or associates and/or managers and/or assistant managers and/or agents;


                                                       19
,,    Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 20 of 39




     therefore, Plaintiff does not need to prove that Walmart Defendants had notice of such a danger. Vazguez v.

     Wal-Mart Stores Inc., 2010 U.S. Dist. LEXIS 82445 (U.S. Court for the Eastern District of

     Pennsylvania, 2010, Pollack).

              86.     At all material and relevant times herein, Walmart Defendants should have anticipated that

     this dangerous condition was of such a nature that a business invitee, of which Plaintiff was one, would not

     notice the dangerous condition, and would fail to protect herself against it.

             87.      At all material and relevant times, Walmart Defendants had a duty to discover the slippery

     wet floor and in a proper and timely fashion to warn and to mitigate the danger posed to the Plaintiff in a

     prompt, timely, and proper manner.

             88.      Walmart Defendant breached their duty of care by not warning and/or mitigating the danger

     to Plaintiff in a timely and proper manner, despite actual knowledge of the dangerous condition and;

     therefore, Walmart Defendants failed to exercise reasonable care to protect Plaintiff from harm which

     Plaintiff actually suffered.

             89.      Plaintiff at all material and relevant times was herself not contributorily negligent; nor did

     she assume the risk of injury by stepping into, slipping on, and crashing to the floor which was wet with a

     clear, transparent, translucent liquid rendering it virtually invisible since the store had failed to place

     anything or person to warn Plaintiff against the dangerous condition on the floor.

             90.      More specifically, Walmart Defendants breached its duty of care inter alia when they

     failed to timely mop and/or to clean up the wet floor and/or to cover the floor with mats and/or rugs and/or

     cones and/ or tape and/or a barrier and/or to have an employee and/or associate and/ or manager and/ or

     other agent warn patrons of the store about the slippery wet areas, and/or otherwise eliminate or mitigate

     the unreasonably dangerous condition on the floor.

             91.      Walmart Defendants beached their duty to exercise reasonable care to protect Plaintiff from

     a danger in their store that they should have anticipated that Plaintiff would not recognize or protect herself

     against, a danger which they knew of or through the reasonable exercise of care would have discovered. The

     negligent, careless, and/or reckless acts and/or omissions of Walmart Defendants including Defendants John


                                                             20
 Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 21 of 39




Doe 1,2,3 acted individually and/or through its agents ostensible, actual, apparent, express or implied

and/or staff, servants and/or employees are as follows:

                 a)      failing to mop or clean the floor where the dangerous condition existed in a

timely manner when it knew or should have known of the unreasonable danger to Plaintiff that a clear liquid

on a smooth, bard, polished floor posed, and ought to have anticipated that it was unlikely that the Plaintiff

would discover the danger or take actions to protect herself from the hann it posed because the clear liquid

on the floor made the slippery danger virtually invisible;

                 b)       failing to cover the dangerous condition with mats and/or other materials;

                 c)      failing to timely and properly warn patrons including Plaintiff of the dangerous

condition;

                 d)       failing to cordon off the area so business invitees would not walk in the area where

the dangerous condition existed;

                  e)     failing to station an employee/associate at the area of the slippery, wet dangerous

hard floor before it was remediated ;

                 f)       failing to establish and/or follow and/or enforce company rules and/or regulations

and/or policies and procedures for the inspection of the premises to quickly discover unreasonably

dangerous conditions on the store floors;

                 g)      failing to establish and/or enforce and/or implement and/or supervise the execution

of rules, regulations, policies and procedures designed to reasonably detect and mitigate the danger from

slippery substances on the floor that pose a danger to business invitee;

                 h)      failing to properly train and properly supervise employees/ associates/ assistant

managers in procedures and policies that existed for timely mitigating the risk of harm to business invitees

from the dangerous condition posed by the existence of a clear, translucent slippery liquid on the floor.

        92.      As a direct and proximate cause of the liability imposing acts and/or omissions of Walmart

Defendants, Plaintiff sustained severe injuries set forth more fully herein in this complaint.




                                                      21
  Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 22 of 39




        93.     The liability imposing acts and/or omissions ofWalmart Defendants were committed by an

actual and/or apparent, and/or ostensible or express or implied agent, servant, and/or employee/s of

Walmart Defendants and/or as actual , apparent, ostensible, express or implied agents of each other and/or

acting as agents of other agents.

         WHEREFORE, Plaintiff demands judgment against Walmart Defendants in an amount in excess

of the arbitration limit in damages, interest, costs, delay damages, punitive damages, and damages

otherwise allowed by law.

                                                 Isl Joseph R. Annenti, Esquire




                                                 By: Joseph R. Armenti, Esquire
                                                 Identification No: 46356
                                                 303 Chestnut Street
                                                 Philadelphia, PA 19106
                                                 (215) 925-2020; Fax (610) 459-4716
                                                 atlas 16@verizon.net
                                                 Attorney for Plaintiff




                                                    22
  Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 23 of 39




                                    Certificate of Compliance


        I certify that the filing complies with the provision of the Pubic Access Police of the Unified

Judicial System of Pennsylvania Case Records of the Appellate and Trial Courts that requires the filing of

confidential infonnation and documents differently than non-confidential information and documents.



                                                                  Isl Joseph R. Armenti, Esquire

                                                          By_
                                                                  Joseph R. Armenti,-Esquire
                                                                  The Armenti Building
                                                                  303 Chesmut Street
                                                                  Philadelphia, Pa 19106
                                                                  610-613-2739; Fax 610-459-4716
                                                                  Email: atlas I6@yerizon.net
                                                                  Attorney for Plaintiff




                                                     23
  Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 24 of 39




                                    CERTIFICATION OF SERVICE

        I hereby certify that I have served up all persons listed below a true and correct copy of the

Plaintiff's Complaint in the above captioned matter this date September 30, 2019 by electronic cm/ecf, e-

mail, and/or regular mail and/or fax:


 John Doe No. 1-3
  c/o Walmart Inc. f/k/a Wal-Mart Stores, Inc.
 3722 Nazareth Road,
 Easton, Pa. 18045
 c/o Wal-Mart Associates, Inc.
 3722 Nazareth Road
 Easton, Pa 18045
 c/o Wal-Mart Stores
 East,LP
 3722 Nazareth Road
 Easton, Pa. 18045
 c/o Walmart Super Store
 3722 Nazareth Road
 Easton, Pa. 18045

Patrick J. McDonnell, Esquire
Jill H. Fertel, Esquire
McDonnell & Associates
Metropolitan business Center
860 1sr Avenue, Suite 5 B
King of Prussia, Pa 19406
Telephone 610-337-2087
Fax 610-337-2527
pmcdonnell@,mcda-law.com
kferteI@mcda-Iaw.com
Counsel for all Christine Facenda
All Walmart Defendants
                                                 Isl Joseph R. Annenti, Esquire

                                                  Joseph R Annenti, Esquire
                                                  Counsel for Plaintiff Zoila Bonilla -Paul




                                                     24
Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 25 of 39




                             VERIFICATION


             I, Ms. Zoila Bonilla-Paul, verify that the statements made in
     the Complaint are true and correct to the best of my knowledge
     ,information a1Xi belief and make these statements subject to the
     penalties of 18 Pa. C.S. Section 4904 relating to unsworn falsification
     to authorities.




                                             25
•   t   Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 26 of 39




        EXHIBIT 1
             Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 27 of 39


owner one

From:                               Jill Fertel <jfertel@mcda-law com>
Sent:                               Friday, June 7, 2019 11 :56 AM
To:                                 Rebecca Christie; atlas16@verizon.net
Subject                             Re: Zoila Bonilla-Paul v. Christina Facenda, et al



Counsel,

Please note that our entry of appearance is limited to the named Walmart Defendants and Christina Facenda.
This firm is not entering its appearance on behalf of the John Doe Defendants.

Typically, this would be made clear by thee-filing system; however, as it is down, I wanted to be sure to
clarify.

Thank you,

Jill Fertel, Esquire
McDonnell & Associates, P.C.
Metropolitan Business Center
860 1st Avenue, Suite SB
King of Prussia, PA 19406
Phone: (610) 337-2087
Fax:     (610) 337-2575
E-Mail: ifertel@mcda-law.com
www.mcda-law.com



From: Rebecca Christie
Sent: Thursday, June 6, 2019 3:59:30 PM
To: Jill Fertel; at1as16@verizon.net
Subject: RE: Zoila Bonilla-Paul v. Christina Facenda, et al

Good Afternoon -

Please see attached Entry of Appearance filed today with the Philadelphia Court of Common Pleas. Please
note, I could not get the Court's stamp to scan any dark.

Thank you.
Rebecca Christie, Paralegal
McDonnell & Associates, P.C.
Metropolitan Business Center
860 1st Avenue, Unit SB
King of Prussia, PA 19406
Phone: (610) 337-2087
Fax:     (610) 337-2575
E-Mail: rchristie@mcda-Iaw.com
www.mcda-law.com
                                                               1
'   .,   Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 28 of 39




         EXHIBIT 2
 Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 29 of 39




182.345
McDONNELL & ASSOCIATES, P.C.
                                                        ;   .... , : '   ,~ •• t

                                                                                   -'   .....
                                                                                                '   -   .
By: Patrick J. McDonnell, Esquire
AttomeyLD. No. 62310
pmcdonnell@mcda-law.com
By: Jill H. Fertel, Esquire
Attomey I.D. No. 205982
jfertel@mcda-law.com
Metropolitan Business Center
860 1st Avenue, Suite SB
King of Prussia, PA 19406
Telephone - 610-337-20&7
Facsimile - 610'-337-2575                            .Attorneysfor Defendants

ZOILA BONILLA PAUL                                                       COURT OF COMMON PLEAS

                          Plaintiff                                      PHILADELPHIA COUNTY, PA

                                                                         MARCH TERM, 2019, No: 01035
          vs.

CHRISTINA FACENDA;                                                       JURY TRIAL DEMANDED
WALMART. INC. f/k/a WAlrMART
STORES INC. a/b/d/a WAI.MART
SUPERCENTER #2252; WAL-MART STORES
EAST, LLC f/k/a WAL-MART STORES EAST,
INC.; WAL-MART STORES EAST, L.P.;
WSE MANAGEMENT, LLC; WAL-MART
ASSOCIATES, INC.; WAL-MART REAL
ESTATE BUSINESS TRUST; WAL-MART
PROPER1Y CO.; WSE-INVESTMENT. LLC;
JOHNDOEN0.1-3
                   Defendant.


                                      ENTRY OF .APPEARANCE

TO Tiffi PR.OTHONOTARY:

          Kindly enter our appearance on behalf of the Defendants in the above-captioned matter.
                                                                     ~N!~jdi"~ ASsOCIATES,                  P.C.

Dated:          June 6, 2019                  By:
 Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 30 of 39




u:2.s.s
McllONNELL & ASSOCIATES, P.C~
By: Patrick J. McDonnell, Esquire
Attorney I.D. No. 62310
pmcdonnell@,mcda-law.com
By: Jill H. Fertel, Esquire
Attorney I.D. No. 205982
jfertel@mcda-law.com
Metropolitan Business Center
860 1st Avenue.Suite 5B
ICing of Prussia; PA 19406
Telephone .. 610-337-2087
Facsimile - 610-337-2575                             Attorneys for Defendants

ZOILA BONILLA PAUL                                          COURTOFCOMMONPLEAS

                          Plaintiff                         PHILADELPHIA COUNTY, PA

                                                            MARCH TERM, 2019. No: 01035
         vs.

CHRISTINA FACENDA;                                          JURY TRIAL DEMANDED
WALMART, lNC. 'f/k/a WAL-MART
STORES INC. a/b/d/a WALMART                          :
SUPERCENIBR#2252; WAI,.;MART STORES
EAST, LLC f/k/a WAL-MART STORES EAST,.
INC.; WAL-MART STORES EAST, L.P.;
WSE MANAGEMENT) LLC; WAL-MART
ASSOCIATES, INC.; WAL..;M.ART REAL
ESTA'IEBUSINESS TR.UST; WAL-MART
PROPERTY CO.; WSE INVESTMENT, LLC;
JOHN DOE NO. 1-3
                   Defendant

                                      DEMAND FOR.JURY TRIAL

TO Tiffi PROTIIONOTARY:

         Defendants by and through its undersigned counsel, hereby demands a trial by jury in the
above--captioned matter.
                                                                        SOCIATES, P.C.


Dated:         June 6, 2019
 Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 31 of 39




132.845

McDONNELL & ASSOCIA'fES, P.C.
By: Patrick J. McDonnell, Esquire
AttomeyI.D. No. 62310
pmcdonnell@mcda-law.com
By. Jill H. Fertel, Esquire
Attorney LD. No. 205982
jfertel@Dlcda-law.com
Metropolitan Business Center
860 l $t Avenue, Suite SB
King ofPrus~ PA 19406
Telephone - 610-337--2087
Fae.simile - 610-337-2575                                Attorneysfor Defendants

ZOILA BONILLA PAUL                                               COURT OF COMMON PLEAS

                          Plaintiff                              PHILADELPIDA COUNTY, PA

                                                                 MARCH TERM, 2019, No: 01035


CHRISTINA FACENDA;                                               JURY T.RIAL DEMANDED
WALMART, INC. fNa WAL-MART
STORES INC. a/b/d/a WALMART
SUPERCENTBR. #2252; WAL-MART STORES
EAST, LLC f/kla WAL-MART STORES EAST,
IMC.; WAL-MART STORES EAST, L.P.;
WSE MANAGEMENT, LLC; WAL-MART
ASSOCIATES, INC.; WAL-MART REAL
ESTATE BUSINESS TRUST; WAL-MART
PROPERTY CO.; WSEINVESTMENT, LLC;
J0:8:N'DOBNO. 1-3
                   Defendant.

                                        CERTIFICATE OF SERVICE

          I, Jill H. Fertel, Esquire, hereby certify that a ttue and correct copy of the Entry of
Appearance and Demand for Jury Trial on behalf of Defendants was filed with the. Court and was
served via email on the folio-wing:
                                       Joseph R. Armen.ti., Esquire
                                         The Armenti Building
                                           303 Chestnut Street
                                         Philadephia, PA 19106
                                          Attorney for Plaintiff

                                                    2
 Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 32 of 39




Dated;   June 6, 2019          By:




                                 2
Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 33 of 39




EXHIBIT 3
,•   Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 34 of 39



             Case 5:19-cv-04079-EGS Document 1 Filed 09/06/19 Page 121 of 122




                                     CERTIFICATION OF SERVICE
             I hel.'eby certify that I have served up all persons listed below a true and correct copy of the

     Plaintiff's Complaint in the above captioned m~er this date August 8, 2019 by electronic e,,mail

     filing and/or regular mail and/or fax:

     John Doe 1, 2, 'and 3
     Wal-Mart Associates, Inc.
     Wal-Mart Stores East, LP
     3722 Nazareth Road
     Euton, Pa. H04S
     Patrick J, McDonnell, Esquire
     Jill H. Fcrtcl, Esquire
     Mcl)onnell & Associates
     Metropolitan business Center
     860 111 Avenue, Suite 5 B
     .King of Prussia. Pa 19406
     Telephone 610-337-2087
     Fax 610-337-2527
     pmcdonnell@moda.-law.com
     kfertel@mcda.-law.com
     Counsel for all Christine Facenda
     All Walmart Defendants
                                                    Isl Joseph R. Armenti, Esquire
                                                    Joseph R. Armenti, Esquire
                                                    Counsel for Plaintiff Zoila BonillA-Paul




                                                        24
                                                                                                   Case ID: 19oso1os6   .
                                                                                                        Case ID: 190501056
Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 35 of 39




EXHIBIT 4
Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 36 of 39



       Case 5:19-cv-04079-EGS Document 1 Filed 09/06/19 Page 103 of 122




 Walmatt, Inc. (more properly, Walmart Inc.) f/k/a Wal-Mart Stores, Inc. which provides services

 and employment related to all Walmart employees/associates. Its principal place of business and

 home office is in Bentonville, Arkansas.

         12. The a above listed Walmart Defendants are a collection of business entities,

 organizations, and/or companies, and/or corporations, and/or other business entity, and/or

 persons that contra]. and/or own, and/or lease, and/or maintain, and/or operate, and/or conduct

 busm.ess in multiple locations within the Commonwealth of Pennsylvania including numerous

 locations in Philadelphia County one at 1675 S. Christopher Columbus Blvd. Philadelphia

 Pa. 19148,2200 Wheatshea:; Lane Philadelphia Pa. 19137, 9745 Roosevelt Blvd. Ste. A,

 Philadelphia, Pa. 19114; 4600 Roosevelt Blvd Bldg. G, Philadelphia Pa. 19124; 4301 Byben'Y

 Road, Philadelphia Pa 19154, as well as Wslmart's location in 3722 Nazareth Road, Easton,

 Pa. 18045. The regional manager, John Doe

 3) is responsible for the supervision of, and formation and implementation of policies and

 procedures that are designed to protect the public in all of these stores.

         13.   John Doe Numbers 1 through 3 are affiliates, and/or managers/ and/ or assistant

 managers and/or associates and /or agents, business partners, employees of Walmart

 Defendants, Wal-Mart Stores East LP. Walmart Inc. (more properly Walm.art Inc.), f/k/a/

 Wal-Mart Stores, Inc. and/or a/d/k/a/, a/k/a/ Wahnart Super Center #2252 and/or Wal-Mart

Associates, Inc. and/or other Walmart Defendants. Herein am all the above Defendants

 including, but not limited to, Manager Christine Facenda, shall be referred to collectively

 herein after as the "Wa.ltnart Defendants." Plaintiff cannot plead more specifically because

 Walmart Defendants have refused to produce the surveillance video showing the time prior to,

the time of, and the titne after the slip and fall wherein sorne John Doe Defendant admitted to

Plamtiff of kn.owing about the spill before her slip and fall and then cleaned up the spill on the

                                                   6
                                                                                             Case.ID:fSDso1os6
                                                                                                case v: 19oso 1os6
Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 37 of 39




EXHIBIT 5
  Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 38 of 39




112.145

McDONNELL & ASSOCIATES, P.C.
By; Patrick J. McDonnell, Esquire
Attorney I.D. No. 62310
pmcdonnell@mcda-law.com
By: Jill H. Fertel, Esquire
Attorney I.D. No. 205982
jfertel@mcda-law.com
Metropolitan Business Center
860 1st Avenue, Suite SB
King of Prussia, PA 19406
Telephone - 610-337-2087
Facsimile - 610-337-2575                             Attorneys for Defendants

ZOILA BONILLA PAUL                                           COURT OF COMMON PLEAS
                Plaintiff                                    PIIlLADELPHIA COUNTY, PA
     vs.
                                                             MAY TERM, 2019, No: 01056
CHRISTINA FACENDA;
WALMART, INC. f/k/a WAL-MART                                 JURY TRIAL DEMANDED
STORES INC. a/b/d/a WALMART
SUPERCENIBR #2252; WAL-MART STORES
EAST, LLC f/k/a WAL-MART STORES EAST,
INC.; WAL-MART STORES EAST, L.P.;
WSE MANAGEMENT, LLC; WAL-MART
ASSOCIATES, INC.; WAL-MART REAL
ESTATE BUSINESS TRUST; WAL-MART
PROPERTY CO.; WSE INVESTMENT, LLC;
JOHNDOEN0.1-3
                   Defendant

                                CERTIFICATE OF SERVICE

        I, Jill H. Fertel, Esquire hereby certify that Defendant's Notice of Removal to the United
States District Court for the Eastern District of Pennsylvania was filed electronically with the
Court and is available for viewing and downloading from the First Judicial District Electronic
Filing System. Toe filed document was served via electronic mail by the First Judicial District
Electronic Filing System on the following registered E-Filing User:


                                   Joseph R. Arm.enti, Esquire
                                     The Arm.enti Building
                                       303 Chestnut Street
                                     Philadepbia, PA 19106
                                     Attorneys for Plaintiff



                                                                                          Case ID: 190501056
 Case 5:19-cv-04079-EGS Document 11 Filed 09/30/19 Page 39 of 39




                                    McDONNELL & AsSOCIATES, PC
Dated: Stmtember 10. 2019
                                    Isl Jill H. Fertel
                                    Jill H. Fertel, Esquire
                                    Attorneys for Defendant




                                                              Case ID:   190501056
